Claims 1, 2, and 4-22 are currently pending with claim 3 being cancelled.  Claims 15, and 19-22 have been withdrawn as being directed to a non-elected invention.  Claims 1, 2, 4-14, and 16-18 are under consideration.  
The 102 rejection over Sadamitsu has been withdrawn in view of Applicant’s argument filed on 1/21/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”
“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  

		Regarding claim 4, it is confusing because the nanopores containing an axial dimension that is greater than a cross-sectional dimension has an aspect ratio of 1.  
Regarding claims 1 and 5, the maximum cross-sectional dimension of the nanopores and micropores could be 800 nm and 200 nm respectively.  Such is confusing because the nanopores have the greater maximum cross-sectional dimension than the micropores. 
Claim 14 recites the limitation "the polymer of the microinclusion additive” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-8, 11, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0096744 to Sadamitsu et al. (Sadamitsu). 
Sadamitsu discloses a biaxially oriented porous polypropylene film comprising a polypropylene and a β-crystal nucleating agent (paragraph 83).  The porous polypropylene film comprises at least a portion of the elongated pores oriented in the transverse direction and in the machine direction respectively (figures 3A and 3B; and paragraph 93).  The elongated pores oriented in the transverse direction have a maximum cross-sectional dimension of 0.1 to 5 µm, an axial dimension of 1 to 50 µm with a ratio of the maximum cross-sectional dimension to the axial dimension of from ½ to 1/20 (paragraph 84).  Additionally, the elongated pores oriented in the machine direction have a maximum cross-sectional dimension of 0.1 to 5 µm, an axial dimension of 1 to 50 µm with a ratio of the maximum cross-sectional dimension to the axial dimension of from ½ to 1/20 (paragraph 85).  The examiner equates the elongated pores which are oriented in either the transverse direction or the machine direction to the claimed nanopores.  The maximum cross-sectional dimension of the elongated pores overlaps the claimed range.  

		
[AltContent: textbox (nanopores)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    362
    594
    media_image1.png
    Greyscale



The porous polypropylene film has both nanopores and micropores occupying a porosity of from 30 to 65% (paragraph 118).  In particular, the porous polypropylene film has a porosity of 57% (table 1, example A).  This is a clear indication that the portion of the transverse or cross-machine oriented nanopores must occupy a porosity of less than 57% and such overlaps the claimed range.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in such porosity profile will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such porosity profile is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the portion of the transverse oriented nanopores having a porosity in the claimed range motivated by the desire to provide a porous polypropylene film having good breakage resistance during manufacture, excellent thickness uniformity, and air permeability.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding claim 2, the elongated pores oriented in the transverse direction have a maximum cross-sectional dimension of 0.1 to 5 µm, an axial dimension of 1 to 50 µm with a ratio of the maximum cross-sectional dimension to the axial dimension of from ½ to 1/20 (paragraph 84).  Additionally, the elongated pores oriented in the machine direction have a maximum cross-sectional dimension of 0.1 to 5 µm, an axial dimension of 1 to 50 µm with a ratio of the maximum cross-sectional dimension to the axial dimension of from ½ to 1/20 (paragraph 85).  The examiner equates the elongated pores which are oriented in either the transverse 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the axial dimension of the nanopores will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such axial dimension of the nanopores is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the nanopores having an axial dimension in the claimed range motivated by the desire to provide a porous polypropylene film having good breakage resistance during manufacture, excellent thickness uniformity, and air permeability.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 5, as shown in figure 3A, the porous polypropylene film further includes a plurality of micropores and each of which having a greater pore size than the nanopores.   This is a clear indication that th micropores would have a maximum cross-sectional dimension of greater than 0.1 µm or greater than 5 µm 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the micropores having the maximum cross-sectional dimension in the claimed range motivated by the desire to provide a porous polypropylene film having good breakage resistance during manufacture, excellent thickness uniformity, and air permeability.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
		Regarding claim 6, the polypropylene resin has a melt flow rate of from 1 to 5 g/10 minutes (paragraph 132).  
		Regarding claim 7, the polypropylene resin is a polypropylene homopolymer or a copolymer containing at least 90 wt% of propylene (paragraph 128).  The polypropylene resin is thus a substantially isotactic polypropylene. 
		Regarding claims 8 and 12, the porous polypropylene film comprises a polypropylene, 0.05 wt% of a β-crystal nucleating agent, and 0.10 wt% of anti-oxidants (paragraph 308).  

However, it appears that the porous polypropylene film meets all structural limitations and chemistry required by the claims.  The biaxially oriented porous polypropylene film comprises a polypropylene and a β-crystal nucleating agent (paragraph 83).  The porous polypropylene film comprises at least a portion of the elongated pores oriented in the transverse direction and in the machine direction respectively (figures 3A and 3B; and paragraph 93).  The elongated pores oriented in the transverse direction have a maximum cross-sectional dimension of 0.1 to 5 µm, an axial dimension of 1 to 50 µm with a ratio of the maximum cross-sectional dimension to the axial dimension of from ½ to 1/20 (paragraph 84).  Additionally, the elongated pores oriented in the machine direction have a maximum cross-sectional dimension of 0.1 to 5 µm, an axial dimension of 1 to 50 µm with a ratio of the maximum cross-sectional dimension to the axial dimension of from ½ to 1/20 (paragraph 85).  The examiner equates the elongated pores which are oriented in either the transverse direction or the machine direction to the claimed nanopores.  
		As shown in figure 3A, the porous polypropylene film further includes a plurality of micropores and each of which having a greater pore size than the nanopores.   

[AltContent: textbox (nanopores)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    362
    594
    media_image1.png
    Greyscale



The porous polypropylene film comprising nanopores and micropores has a porosity of from 30 to 65% (paragraph 118).  In particular, the porous polypropylene film has a porosity of 57% (table 1, example A).  This is a clear indication that the portion of the transverse or cross-machine oriented nanopores must occupy a porosity of less than 57%.   The β-crystal nucleating agent has a maximum cross-sectional dimension of less than 5 µm (paragraph 308).  The polypropylene resin has a melt flow rate of from 1 to 5 g/10 minutes (paragraph 132).  The polypropylene resin is a polypropylene homopolymer or a copolymer containing at least 90 wt% of propylene (paragraph 128).  The polypropylene resin is thus a substantially isotactic polypropylene. The porous polypropylene film comprises a polypropylene, 0.05 wt% of a β-crystal nucleating agent, and 0.10 wt% of anti-oxidants (paragraph 308).  The 
Therefore, the examiner takes the position that the peak elongation in the machine direction of about 50% or more and/or the peak elongation in the cross-machine direction of about 25% or more, the haze of about 20% or less and/or the total light transmission in the range of 400-800 nm of about 75% or more would be inherently present as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
	
	
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sadamitsu as applied to claim 1 above, further in view of US 2013/0210949 to Scholl et al. (Scholl).  
Sadamitsu discloses that the porous polypropylene film further contains a polyolefin modifier by the intended use and application, to the extent that the effect of the reference is not impaired (paragraphs 185 and 186).  Sadamitsu does not explicitly disclose the polyolefin modifier and a melt flow rate ratio of the polypropylene matrix to the polyolefin modifier, nor does the porous polypropylene film comprise a polyepoxide.   

Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a polymeric toughening additive in the polypropylene matrix material with a ratio of the melt flow rate of the polypropylene matrix to the melt flow rate of polymeric toughening additive in the range of from 0.1 to 8 motivated by the desire to improve melt strength and stability of the thermoplastic composition without compromising the formation of discrete domains and nanopores within the polypropylene matrix material.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a polyepoxide in the polypropylene matrix material motivated by the desire to improve overall distribution of discrete domains within the polypropylene matrix material.  
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sadamitsu as applied to claim 1 above, further in view of US 2007/0154662 to Tanaka et al. (Tanaka).  
Sadamitsu does not explicitly disclose the porous polypropylene film comprising a polymer microinclusion additive having a glass transition temperature (Tg) of 0oC or more and dispersed within the polypropylene matrix material in the form of discrete domain.   
Tanaka, however, teaches a biaxially oriented white polypropylene film comprising polypropylene resin having a β-crystal ratio of 30% or more and at least one cavitating agent dispersed therein (paragraphs 35, 45 and 46).  The cavitating agent comprises a poly(alkylene terephthalate) having a Tg of 0oC or more (paragraph 53).  The cavitating agent forms stable particles within the polypropylene matrix material (paragraph 54).  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cavitating agent disclosed in Tanaka in the porous polypropylene film disclosed in Sadimitsu motivated by the desire to create voids upon stretching.  

Response to Arguments
The 102 rejection over Sadamitsu has been withdrawn in view of Applicant’s arguments.  The examiner agrees that Sadamitsu does not explicitly disclose the portion of cross-machine oriented nanopores having a porosity of 10 to 90% of the 
Sadamitsu discloses that the porous polypropylene film comprising both nanopores and micropores has a porosity of from 30 to 65% (paragraph 118).  In particular, the porous polypropylene film has a porosity of 57% (table 1, example A).  This is a clear indication that the portion of the transverse or cross-machine oriented nanopores must occupy a porosity of less than 57% which overlaps the claimed range.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in such porosity profile will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such porosity profile is critical or provides unexpected results. 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the portion of the transverse oriented nanopores having a porosity in the claimed range motivated by the desire to provide a porous polypropylene film having good breakage resistance during manufacture, excellent thickness uniformity, In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Scholl has shown that addition of a polymeric toughening additive in the polyester matrix is necessary to improve melt strength and stability of the thermoplastic composition (abstract, and paragraph 28).  A ratio of the melt flow rate of the renewable polyester to the melt flow rate of polymeric toughening additive is in the range of from 0.1 to 8 to render uniform dispersion of the polymeric toughening additive within the renewable polyester matrix material (paragraph 36).  
A person of ordinary skill in the art would consider the disclosure of Scholl in seeking to improve the porous film disclosed in Sadamitsu.  The person of ordinary skill would have been motivated to incorporate a polymeric toughening additive in the polypropylene matrix to improve melt strength and stability of the thermoplastic composition and that is an incentive to modify the references.  
prima facie case of obviousness is said to exist.  Accordingly, the rejection over Sadamitsu and Scholl is maintained. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


/Hai Vo/
Primary Examiner
Art Unit 1788